Citation Nr: 9918860	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-02 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
a lumbosacral strain.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to September 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Upon VA examination of the spine dated in May 1998, the 
examiner noted tenderness in the lumbar muscle area, no 
muscle spasm in the lumbar area, and an impression of lumbar 
spine degenerative joint disease with mild functional 
impairment.  

3.  In a July 1964 rating decision, the RO denied service 
connection for a disability of the shoulders.  

4.  Additional evidence submitted since the RO's July 1964 
rating decision is cumulative or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a right shoulder 
disorder.

5.  Competent medical evidence of a nexus between the 
veteran's left ankle disorder and an incident of service has 
not been presented.

6.  Competent medical evidence of a nexus between the 
veteran's right ankle disorder and an incident of service has 
not been presented.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for a lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5286, 5293, 5295 (1998).

2.  Evidence received since the RO's July 1964 rating 
decision is not new and material; the decision is final and 
the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim for service connection for a left ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

4.  The claim for service connection for a right ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Upon enlistment examination dated in June 1952, the veteran's 
systems were clinically evaluated as normal.  Relevant 
service medical records reflect complaints of back pain and a 
sore left arm.  Various impressions of sacroiliac strain, 
lumbosacral strain, and congenital low back instability were 
noted.  An August 1953 clinical record reflects the veteran 
suffered multiple contusions of both arms, the left shoulder, 
pelvis and lumbar region in a motor vehicle accident.  It was 
noted the veteran was hospitalized for a total of four days.  
It was also noted that x-rays were negative for any fracture.  
Upon separation examination dated in June 1956, the veteran's 
systems were clinically evaluated as normal with the 
exception of postnasal drip and a scar.  Upon enlistment 
examination dated in June 1956, the veteran's systems were 
clinically evaluated as normal.  It was noted the veteran 
denied any significant serious symptoms, illnesses or 
injuries.  A clinical record dated in May 1957 reflects an 
automobile transmission was dropped on the veteran's right 
ankle.  Swelling of the medial and lateral malleolus was 
noted.  A laceration on the lateral malleolus was also noted.  
X-rays were noted as negative for fracture.  An August 1958 
clinical record reflects an impression of a mild right ankle 
sprain.  Upon separation examination dated in August 1958, 
the examiner noted a mild foot sprain, not significant to 
alter status; a very dependent personality with somatic 
complaints; myopia; and bilateral diminished audio response.  

A letter from the veteran's mother dated in May 1964 reflects 
the veteran injured his back during the service and had 
trouble with one of his shoulders.

Upon VA examination dated in June 1964, tenderness in the 
area of L-2, L-3 vertebrae in the midline was noted.  The 
examiner noted there was no muscle spasm, guarding, or loss 
of the normal lumbar curve.  A relevant diagnosis of chronic 
lumbar strain by history was noted.  

In a July 1964 rating decision, the RO granted service 
connection for chronic lumbar strain, evaluated as 10 percent 
disabling.  Service connection was also granted for 
duodenitis.  The RO denied service connection for a 
disability of the shoulders. 

A VA hospital summary dated from June 1964 to July 1964 and 
received by the RO in August 1964, reflects complaints of 
vomiting, regurgitation, and back pain.  It was noted there 
were no significant radiographic findings in any portion of 
the spine, and the sacroiliac and hip joints were normal.  It 
was further noted that no apparent basis for the veteran's 
back pain was found during his hospital stay.  

A VA hospital summary dated from November 1964 to December 
1964 reflects a relevant complaint of a small soft fluctuant 
mass on the lateral surface of the left foot.  It was noted 
the small mass was removed.  A pathological diagnosis of 
"not diagnostic" was noted.  

A VA hospital summary dated in October 1966 reflects x-ray 
examination of the spine which revealed marked limitation of 
flexion and extension and moderate limitation of lateral 
bending to the right and left.  Moderate tenderness over 
lumbar vertebrae and over lumbar muscle groups was noted on 
palpation.  A relevant diagnosis of lumbar back strain was 
noted.  

A VA hospital summary dated from May 1967 to July 1967 
reflects a notation that the veteran's prognosis for gainful 
employment was guarded, largely because of his 
neuropsychiatric condition, but also because of his back 
condition.  

In an October 1967 rating decision, the RO evaluated the 
veteran's lumbar back strain as 20 percent disabling, 
effective October 1966.  

Upon VA examination dated in October 1969, it was noted the 
veteran complained of low back pain and some discomfort in 
the right clavicular area radiating into the right shoulder.  
A radiographic report of the lumbosacral spine revealed no 
bone or joint abnormality.  

In a November 1969 rating decision, the RO reduced the 
veteran's disability evaluation for lumbar back strain from 
20 percent to 10 percent, effective February 1970.  

Upon VA examination dated in September 1971, the examiner 
noted lumbar muscle tenderness.  A radiographic report 
revealed normal lumbar spine alignment.  The vertebral bodies 
and interspaces were noted as well formed and preserved.  

A VA hospital summary dated from March 1973 to April 1973 
reflects the thoracic and lumbar spine showed a small 
osteophyte of the articular edge of L-4 and a tiny 
hypertrophic change of L-3, but otherwise within normal 
limits.  

A VA record dated in May 1986 reflects complaints of right 
shoulder pain and right lumbosacral pain.  A relevant 
diagnosis of bursitis of the shoulder and back was noted.  

Upon VA examination dated in June 1988, a relevant diagnosis 
of severe low back syndrome with severely restricted 
movements of the lower back and a limping gait was noted.  
The veteran reported his low back pain had spread to his 
neck.  The examiner noted severely limited movements in each 
direction with severe pain and tenderness in the neck.  The 
examiner also noted that all of this appeared to be out of 
proportion to the clinical picture.  A radiographic report of 
the spine reflects a minimal degree of cervical degenerative 
change, mild thoracic change, and mild spurring from the 
superior aspect of L4.  

In an August 1988 rating decision, the RO determined an 
increased evaluation of 40 percent was warranted for the 
veteran's service-connected lumbar back strain, effective 
March 1988.  

Upon VA examination dated in August 1990, relevant complaints 
of back trouble and limitation of motion in the neck were 
noted.  Limited range of motion of the neck was noted by the 
examiner.  The examiner also noted a history of lumbar 
strain.  

Upon VA examination of the spine dated in October 1990, the 
veteran was unable to walk on toes and heels, or to squat due 
to complaints of severe pain in the lower back.  Range of 
motions of the lumbosacral spine were noted as 15 degrees in 
each direction.  Straight leg raising was noted as 30 degrees 
in each leg.  The examiner noted a diagnosis of lumbar strain 
with severe restriction of movement of the lower back, which 
appeared to be somewhat out of proportion to the signs.  
Range of movements of the lumbosacral spine was noted as 
severely restricted.  An October 1990 radiology report of the 
lumbosacral spine reflects osteophytosis on L3, L4, and L5.  
None of the disc spaces were narrowed and osteophytes did not 
project in the intervertebral foramina.  Pedicles were not 
modified by any osteolytic or osteoblastic process.  The 
sacroiliac joints were noted as intact.  

VA outpatient treatment records dated from May 1993 to April 
1994 reflect complaints of pain in the shoulders, ankles, 
back and hips.  A relevant assessment of diabetic neuropathy 
in the feet was noted.  A radiology report of the right 
shoulder reflects an impression of minimal arthritic changes 
of the acromio-clavicular articulation with nothing else 
remarkable seen.  

Upon VA examination dated in June 1994, the veteran reported 
injuring his right shoulder, low back, and ankles in a motor 
vehicle accident.  The low back was noted as normal on 
inspection.  The examiner also noted full range of motion for 
both the ankle and subtalar joints.  Pain on motion 
tenderness was noted.  The examiner noted bony enlargement of 
both ankles and crepitus of the left ankle.  Marked 
limitation of motion of the right shoulder was also noted.  
An impression of degenerative joint disease of multiple 
joints, including the lumbar spine, ankles, and right 
shoulder was noted.  A radiology report of the lumbosacral 
spine reflects osteophytes on all lumbar vertebrae.  
Intervertebral foramina appeared to be compromised at L5-S1 
as a consequence of overgrowth by bone spurs arising from 
vertebral bodies and articular facets.  A question was raised 
as to whether the sacroiliac joints were in the process of 
fusion as they would be in ankylosing spondylitis or Marie-
Strumpell disease.  A radiology report of both ankles 
reflects secondary centers of ossification were present at 
the tip of the medial malleolus of the left ankle.  
Subchondral sclerosis was present in the articular surface of 
each talus.  It was noted these findings were indicative of 
degenerative joint disease.  

In a November 1994 rating decision, the RO denied service 
connection for a left ankle condition and a right ankle 
condition.  The RO also determined that an evaluation in 
excess of 40 percent for lumbar back strain was not 
warranted, and new and material evidence had not been 
presented to reopen a claim for service connection for a 
right shoulder condition.  Service connection for a right 
ankle laceration was granted, evaluated as noncompensable.

Upon VA examination dated in March 1996, the examiner noted 
marked arthritic changes in the hips, knees, and ankles and 
crepitation of the joints.  A relevant impression of 
degenerative joint disease in the back from an old injury and 
in the shoulders, hips, knees, and ankles was noted.  The 
examiner also noted the veteran was unemployable and totally 
disabled because of his multiple conditions.  

Upon VA examination of the spine dated in January 1997, the 
veteran denied significant symptoms in the area of his right 
shoulder but complained of pain in his tailbone extending up 
into his neck and his left upper extremity.  Upon 
examination, diffuse tenderness throughout the lumbar area 
bilaterally was noted.  Forward flexion was noted as 35 
degrees, extension 15 degrees.  Lateral flexion was noted as 
20 degrees to the right, 20 degrees to the left.  Rotation 
was 15 degrees to the right and 15 degrees to the left.  The 
examiner noted this was an estimation since the motion was 
actually minimum and may have been more in the range of 5 
degrees and, as such, was not goniometrically measurable.  
Examination of the shoulders revealed tenderness in the left 
bicipital groove.  No muscle wasting or palpable deformities 
were noted.  The right shoulder revealed extension of 30 
degrees, flexion of 80 degrees, abduction of 45 degrees, 
adduction of 20 degrees, internal rotation of 90 degrees, and 
external rotation of 45 degrees.  The left shoulder revealed 
30 degrees extension, 45 degrees flexion, 45 degrees 
abduction, 20 degrees adduction, 45 degrees internal rotation 
and 45 degrees external rotation.  An impression of left 
shoulder osteoarthritis was noted.  The examiner also noted 
the veteran's current left shoulder condition did not appear 
to be secondary to the lumbar strain sustained in 1953.  
Radiology reports of the shoulders and lumbar spine reflect 
an impression of increasing degenerative spondylosis.  It was 
noted the sacroiliac joints appeared extremely narrow and 
slightly sclerotic, possibly partially fused.  Some vague 
hypertrophic change along the distal left clavicle was noted.  

In a June 1997 rating decision, the RO determined an 
increased evaluation of 60 percent was warranted for the 
veteran's service-connected lumbar back strain, effective 
July 1996. 

VA outpatient treatment records dated from January 1996 to 
June 1998 reflect various complaints of pain in the ankles, 
the left foot, and the toe of right foot.  Various 
assessments of left peroneal tendonitis and degenerative 
joint disease were noted.  A June 1997 radiology report of 
the right ankle reflects an impression of minimal spur 
formation in the medial malleolus.  Good relationship of the 
ankle mortise was noted.  A June 1997 radiology report of the 
left ankle reflects an accessory ossification center at the 
tip of the medial malleolus.  The osseous structures were 
noted as intact.  Good relationship of the ankle mortise was 
noted.  A June 1997 radiology report of the right foot showed 
mild to moderate arthritic disease with hypertrophic spur 
formation, subchondral cystic changes and narrowing of the 
first metatarsophalangeal joint.  A posterior calcaneal spur 
was also noted.  A June 1997 radiology report of the left 
foot showed moderate arthritic disease with hypertrophic spur 
formation.  Subchondral cystic changes and narrowing of the 
first metatarsophalangeal joint was seen.  A small posterior 
calcaneal spur was also noted.  

Upon VA examination dated in May 1998, relevant complaints of 
low back pain and bilateral ankle pain were noted.  The 
examiner noted the veteran's claims folder was reviewed.  
Impressions of chronic low back pain and chronic ankle pain, 
particularly on the left side, were noted.  The examiner 
further noted the ankle immobility demonstrated did not 
correspond to what was seen objectively.  The examiner stated 
it was also unusual that the veteran indicated pain with 
almost any movement and inability to perform almost any range 
of motion exercise with the back, in that he would have 
expected to see very marked changes on the x-rays of the 
lumbar spine, ankles, and feet.  The examiner noted he did 
suspect the veteran had some degree of degenerative joint 
disease of all of those areas.  

A separate VA examination of the spine dated in May 1998 
reflects the veteran's claims folder and medical records were 
reviewed.  Upon examination some complaint of percussion in 
the midline lower lumbar area and some tenderness in the 
right lower para lumbar muscles and mid right buttock were 
noted.  The examiner noted no muscle spasm in any of the 
areas.  Range of motion of the thoracolumbar spine revealed 
forward flexion of 35 degrees, extension 0-5 degrees, and 
side bending right and left of 15 degrees each.  Deep tendon 
reflexes were active and symmetric bilaterally.  Straight leg 
raising was negative bilaterally.  In regards to the right 
ankle, the examiner noted tenderness medially and laterally 
with some slight swelling in the lateral malleolar area.  In 
measuring range of motion of the right ankle, the veteran 
lacked 5 degrees of neutral dorsiflexion, had 5 degrees 
further plantar flexion from there for a total of 10 degrees, 
and inversion and eversion were approximately 5-10 degrees 
each.  The examiner noted an impression of lumbar spine 
degenerative joint disease with mild functional impairment.  
The examiner also noted an impression of a well healed, non-
tender laceration of the right ankle with no functional 
impairment.  

A radiology report dated in June 1998 reflects a notation of 
degenerative arthritic disease in the lower lumbar spine and 
slight bony fusion in the sacroiliac joints.  

At his hearing before a member of the Board in May 1999, the 
veteran testified that he had limitation of motion in his 
back and was unable to tie his shoes or stand on his heels or 
toes.  (Transcript, page 4).  The veteran also testified that 
he had constant pain in his back as well as muscle spasm.  
(Transcript, pages 5, 6).  The veteran stated he had not 
worked since 1983 because of his back.  (Transcript, page 9).  
The veteran testified that he hurt his right shoulder at the 
same time he hurt his back during service.  (Transcript, page 
12).  The veteran also testified he injured his ankles during 
service when an automobile transmission was dropped on them.  
(Transcript, page 13).  The veteran stated he had casts on 
both feet.  (Transcript, page 17).  The veteran testified his 
ankles did not bother him until four to six years earlier.  
(Transcript, page 15).  

Increased Evaluation for Lumbosacral Strain

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1998) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veteran's lumbosacral strain is currently evaluated as 60 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5295-5293 (1998), the maximum evaluation allowed under 
the application of these diagnostic codes.  

38 C.F.R. § 4.71a, Diagnostic Code 5286 also applies to the 
spine and provides that complete bony fixation of the spine 
at a favorable angle warrants a 60 percent evaluation.  
Complete bony fixation of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (1998).  

A review of the competent medical evidence in the record, 
particularly the most contemporary and thus most probative 
medical evaluation reports, reflects impressions of some 
degree of degenerative joint disease in the spine.  Upon VA 
examination of the spine dated in May 1998, the examiner 
noted some tenderness in the lumbar muscle area, but no 
muscle spasm in any of the lumbar areas.  The examiner noted 
an impression of lumbar spine degenerative joint disease with 
mild functional impairment.  The Board is also cognizant of 
the January 1997 VA examination which reflects an impression 
of increasing degenerative spondylosis.  However, the record 
is silent for any evidence of complete bony fixation of the 
spine in an unfavorable angle, with marked deformity and 
involvement of major joints or without other joint 
involvement, so as to warrant assignment of a 100 percent 
evaluation under Diagnostic Code 5286.  

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The Court has, however, held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  Because the veteran's disability is 
rated under Diagnostic Codes 5295-5293, codes which are not 
predicated solely on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45 regarding functional loss due to pain do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
Furthermore, in light of the May 1998 VA examiner's 
impression of lumbar spine degenerative joint disease with 
mild functional impairment as well as the other medical 
evidence of record, the Board concludes an additional 
evaluation due to pain is not warranted.  

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, the current medical evidence reflecting an 
impression of mild functional impairment is not consistent 
with assignment of an extraschedular evaluation.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  

Thus, the Board concludes that an evaluation is excess of 60 
percent for the veteran's lumbosacral strain is not 
warranted.

New and Material Evidence for a Right Shoulder Disability

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Evidence relevant to the right shoulder presented since the 
July 1964 rating decision consists of an October 1969 VA 
examination; a May 1986 VA clinical record; VA outpatient 
treatment records dated from May 1993 to April 1994; VA 
examination dated in June 1994; VA examination dated in March 
1996; VA examination dated in January 1997; and the veteran's 
hearing testimony before a member of the Board in May 1999.  

The October 1969 VA examination is new in that it was not 
previously of record.  However, it does not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence or aggravation of a right shoulder disorder, 
as a result of service.  The examiner noted the veteran 
complained of some discomfort in the right clavicular area 
radiating into the right shoulder.  The examination report 
does not reflect a causal link between the veteran's right 
shoulder disorder and any incident of service.  Thus, the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim, as it does not tend to show that the veteran's right 
shoulder disorder was incurred in, or is otherwise 
attributable to an incident of service.  See 38 C.F.R. 
§ 3.156(a).  

The May 1986 VA clinical record and VA outpatient treatment 
records dated from May 1993 to April 1994 are new in that 
they were not previously of record.  However, these records 
do not bear directly and substantially upon the specific 
matter under consideration, the incurrence or aggravation of 
a right shoulder disorder, as a result of an incident of 
service.  These records reflect various impressions of 
bursitis of the shoulder and minimal arthritic changes of the 
acromioclavicular articulation.  However, the records do not 
reflect a causal link between the veteran's right shoulder 
disorder and an incident of service.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as it does not tend to show that the veteran's right shoulder 
disorder was incurred in, or is otherwise attributable to an 
incident of service.  See 38 C.F.R. § 3.156(a).

VA examinations dated in June 1994, March 1996, and January 
1997 are new in that they were not previously of record.  
However, they do not bear directly and substantially upon the 
specific matter under consideration, the incurrence or 
aggravation of a right shoulder disorder, as a result of 
service.  These examinations reflect various impressions of 
degenerative joint disease in the right shoulder and marked 
limitation of motion in the right shoulder.  Upon examination 
in January 1997, the veteran denied significant symptoms in 
the area of his right shoulder, but complained of pain in the 
left shoulder area.  However, the examiner opined that the 
veteran's left shoulder condition did not appear to be 
secondary to the lumbar strain sustained in 1953.  Thus, the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim, as it does not tend to show that the veteran's right 
shoulder disorder was incurred or aggravated during service, 
or is otherwise attributable to service.  See 38 C.F.R. 
§ 3.156(a).

The veteran's hearing testimony is essentially cumulative of 
his prior contentions and is therefore not new and material.  
See 38 C.F.R. § 3.156(a).

Thus, the Board concludes new and material evidence has not 
been presented to reopen the veteran's claim of entitlement 
to service connection for a right shoulder disorder.

Service Connection for Left and Right Ankle Conditions

As previously noted, basic entitlement to disability 
compensation may be established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110, 1131 (West 1991).  Service connection 
connotes many factors but basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303(a) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  
38 C.F.R. §  3.303(d)(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. §  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

The veteran contends that service connection is warranted for 
a left and right ankle disorder because both ankles were 
injured during service when an automobile transmission was 
dropped on his feet.

Service medical records dated in May 1957 reflect the veteran 
dropped an automobile transmission on his right ankle.  
Swelling of the medial and lateral malleolus was noted.  A 
laceration on the lateral malleolus was also noted.  X-rays 
were noted as negative for fracture.  An August 1958 clinical 
record reflects an impression of a mild right ankle sprain.  
Upon separation examination dated in August 1958, the 
examiner noted a mild foot sprain, not significant to alter 
status.  The record is silent for additional complaints, 
treatment, or diagnoses relative to the ankles until 1993.  

VA outpatient treatment records dated from May 1993 to April 
1994 reflect relevant complaints of pain in the ankles.  A 
relevant assessment of diabetic neuropathy was noted.  Upon 
VA examination dated in June 1994, the veteran reported 
injuring his ankles in a motor vehicle accident.  The 
examiner noted full range of motion for both the ankle and 
subtalar joints.  Tenderness on motion was noted as well as 
bony enlargement of both ankles and crepitus of the left 
ankle.  The examiner noted a relevant impression of 
degenerative joint disease of the ankles.  Upon VA 
examination dated in March 1996, the examiner noted marked 
arthritic changes in the ankles as well as other joints.  A 
relevant impression of degenerative joint disease in the 
ankles was noted.  VA outpatient treatment records dated from 
January 1996 to June 1998 reflect complaints of pain in the 
ankles and various assessments of left peroneal tendonitis 
and degenerative joint disease.  Radiology reports of the 
ankles reflect mild to moderate arthritic changes and some 
spur formation.  Finally, upon VA examination dated in May 
1998, a relevant impression of chronic ankle pain was noted.  
The examiner also noted the ankle immobility demonstrated did 
not correspond to what was seen objectively.  A second VA 
examination dated in May 1998 reflects an impression of a 
well healed, non-tender laceration of the right ankle with no 
functional impairment.

Although the record clearly demonstrates the presence of 
degenerative joint disease in the right and left ankles, 
there is no competent medical evidence of a nexus between the 
veteran's current right and left ankle disorders and an 
incident of service.  The Board recognizes the veteran's 
testimony that both feet were placed in casts after a 
transmission was dropped on them in 1957; however, the 
service medical records reflect only treatment for swelling 
of the medial and lateral malleolus in the right ankle.  The 
records are silent for any treatment of the left ankle or for 
any treatment involving casts on both feet.  

Unfortunately, the contentions of the veteran are not 
supported by the medical opinions of record.  As stated by 
the Court, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reveal that the veteran possesses any 
medical expertise.  Thus, the veteran's assertions as to the 
etiology of his own left and right ankle disorders are not 
competent or probative evidence of the issue in question.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran is competent to testify regarding the events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose the etiology of his own bilateral ankle 
disorder.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 
296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. 
Brown, 4 Vet. App. 565, 657 (1993).

Finally, the Board notes the record is silent for treatment, 
complaints, or diagnoses related to the ankles until 1993, 
more than thirty years after the veteran's discharge from 
service.  Thus, in the absence of competent medical evidence 
of a nexus between the veteran's left and right ankle 
disorders and an incident of service, the veteran's claim is 
not well grounded and must be denied.



ORDER

1.  An evaluation in excess of 60 percent for a lumbosacral 
strain is denied.

2.  New and material evidence not having been presented to 
reopen the claim for service connection for a right shoulder 
disorder, service connection remains denied.

3.  Service connection for a left ankle disorder is denied.

4.  Service connection for a right ankle disorder is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


